           Case 1:20-cv-00929-RDB Document 40 Filed 08/12/20 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND



 LEADERS OF A BEAUTIFUL

 STRUGGLE, et al.

         Plaintiffs,

    v.

 BALTIMORE POLICE DEPARTMENT,                           Case No. RDB-20-0929
 et al.,

         Defendants.




                       DEFENDANTS’ MOTION TO DISMISS COMPLAINT

         Defendants, Baltimore Police Department and Baltimore Police Commissioner Michael

Harrison, hereby move to dismiss all claims asserted against them pursuant to Federal Rule of

Civil Procedure 12(b)(6) because the Complaint fails to state a claim upon which relief can be

granted. Defendants have attached a memorandum of law in support of this motion.

         WHEREFORE, Defendants respectfully request that this Honorable Court issue an Order

dismissing the Complaint in its entirety with prejudice and without leave to amend.

                                                 Respectfully submitted,

                                                 Dana P. Moore
                                                 ACTING CITY SOLICITOR

                                                   /s/
                                                  Elisabeth S. Walden (28684)
                                                  Chief, Office of Legal Affairs
                                                  Kara K. Lynch (29351)
                                                  Molly Cross (21303)
         Case 1:20-cv-00929-RDB Document 40 Filed 08/12/20 Page 2 of 2



                                                   Baltimore City Law Department
                                                   100 N. Holliday Street, Room 101
                                                   Baltimore, Maryland 21202
                                                   Telephone: (410) 396-2496
                                                   Facsimile: (410) 396-2126
                                                   Email: lisa.walden@baltimorepolice.org
                                                          kara.lynch@baltimorepolice.org
                                                          molly.cross@baltimorepolice.og

                                                   Attorneys for BPD and Commissioner
                                                   Harrison

                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on August 12, 2020, a copy of the foregoing Motion to Dismiss,

Supporting Memorandum of Law with Exhibit, and Proposed Order, were filed with the United

States District Court for the District of Maryland and forwarded to all counsel of record via

CM/ECF. A courtesy copy was sent via first-class mail, postage pre-paid, to: United States District

Court for the District of Maryland, Attn: Clerk’s Office, 101 West Lombard Street, Baltimore,

Maryland 21201.

                                                                  /s/
                                                     Kara K. Lynch (29351)
